Citation Nr: 1516946	
Decision Date: 04/21/15    Archive Date: 04/24/15

DOCKET NO.  10-00 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD).

2.  Entitlement to service connection for an acquired psychiatric disorder, to include depression, claimed as secondary to diabetes mellitus or COPD.

3.  Entitlement to service connection for a prostate condition, claimed as secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Barone, Counsel

INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran had active service from November 1955 to May 1973, and from August 1974 to February 1976.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.


FINDINGS OF FACT

1.  COPD was not manifest in service and is unrelated to service.

2.  There is no evidence of an acquired psychiatric disorder, to include depression.

3.  A prostate condition was not manifest in service and is unrelated to service, to include any exposure therein.


CONCLUSIONS OF LAW

1.  COPD was not incurred in service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).

2.  An acquired psychiatric disorder is not secondary to a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2014).

3.  A prostate condition was not incurred in or aggravated by service, and may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303. 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  

A letter dated in August 2007 discussed the evidence necessary to support a claim of entitlement to service connection on both a direct, secondary, and presumptive basis.  The Veteran was informed of the allocation of responsibilities between himself and VA.  He was also advised of the manner in which VA determines disability ratings and effective dates.  

The Board finds that the content of the notice fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The appellant has been provided with every opportunity to submit evidence and argument in support of his claim and to respond to VA notices.  Further, the Board finds that the purpose behind the notice requirement has been satisfied because the appellant has been afforded a meaningful opportunity to participate effectively in the processing of his claim.  

With respect to VA's duty to assist, service, private, and VA treatment records have been obtained and associated with the record.  A VA psychiatric examination has been conducted, and the Board finds that it is adequate in that it was conducted by a neutral, skilled provider who reviewed the Veteran's history and conducted appropriate examinations prior to rendering his findings and opinions.  

The Board acknowledges that the Veteran has not been afforded VA medical examinations with respect to his claims of entitlement to service connection for COPD or a prostate condition.  However, the Board finds that VA examinations are not necessary in order to render decisions in these claims.  There are two pivotal cases which address the need for a VA examination, Duenas v. Principi, 18 Vet. App. 512 (2004) and McLendon v. Nicholson, 20 Vet App. 79 (2006).  In McLendon, the U.S. Court of Appeals for Veterans Claims (Court) held that in disability compensation claims, the Secretary must provide a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  Id. at 81.  In Duenas, the Court held that a VA examination is necessary when the record: (1) contains competent evidence that the Veteran has persistent or recurrent symptoms of the claimed disability and (2) indicate that those symptoms may be associated with his active military service.

The Board finds that the objective evidence of record does not include information as to any complaint, abnormal finding or diagnosis during service; or any potential relationship between the current COPD and prostate condition and service. Accordingly, VA examinations are not warranted.

The Veteran has not otherwise identified any additional evidence or information which could be obtained to substantiate the claims.  The Board is also unaware of any such outstanding evidence or information.  Therefore, the Board is also satisfied that VA has complied with the duty to assist requirements of the VCAA and the implementing regulations. 

For the foregoing reasons, it is not prejudicial to the appellant for the Board to proceed to a final decision in this appeal.


Analysis

Entitlement to VA compensation may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime service); 38 C.F.R. § 3.303.  

To establish a right to compensation for a present disability, a claimant must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service incurrence or aggravation of arthritis may be presumed to have been incurred or aggravated if it is manifested to a compensable degree within a year of the Veteran's discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  A decision of the U. S. Court of Appeals for the Federal Circuit (Federal Circuit), however, clarified that this notion of continuity of symptomatology since service under 38 C.F.R. § 3.303(b), which as mentioned is an alternative means of establishing the required nexus or linkage between current disability and service, only applies to conditions identified as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the Federal Circuit, citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b). 

	COPD

The Veteran seeks service connection for COPD on the basis that it is related to service.

Service treatment records indicated that on reenlistment examination in August 1959 and April 1965, the Veteran's lungs and chest were normal.  In January 1968, the Veteran was seen at sick call with complaints that included shortness of breath; the assessment was bronchitis.  On reenlistment examination in July 1971, his lungs and chest were normal.  On discharge examination in May 1973, the Veteran's lungs and chest were normal.  He denied asthma and shortness of breath.
On reenlistment examination in April 1974, the Veteran's lungs and chest were normal.  At that time, the Veteran denied asthma, shortness of breath, pain or pressure in his chest, and chronic cough.  On separation examination in February 1976, the Veteran's lungs and chest were normal.  At that time, the Veteran again denied asthma, shortness of breath, pain or pressure in his chest, and chronic cough.

A November 2006 VA treatment record includes a diagnosis of COPD.  In May 2007, a VA provider noted that the Veteran used oxygen at rest and with activity.  He reported that he had stopped smoking more than 10 years previously.  A September 2007 chest X-ray indicated no acute lung infiltrates but small linear atelectasis at both bases.  

A March 2013 VA problem list includes COPD.

Upon review of the record, the Board has concluded that service connection for COPD is not warranted.  In this regard, the Board notes that there is no indication of COPD or signs and symptoms thereof during service or for many years following service.  As noted, service treatment records are negative for any abnormal finding pertaining to the lungs or chest.  The first indication of COPD dates to November 2006, thirty years following the Veteran's retirement from service.  The record does not otherwise contain any competent evidence relating this claimed disability to service.  

To the extent that the Veteran asserts that his COPD is related to service, the Board observes that he may attest to factual matters of which he has first-hand knowledge, such as subjective complaints, and that his assertions in that regard are entitled to some probative weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  He is competent to report incidents and symptoms in service and symptoms since then.  He is not, however, competent to render an opinion as to the cause or etiology of COPD because he does not have the requisite medical knowledge or training, and because such matters are beyond the ability of a lay person to observe.  See Rucker v. Brown, 10 Vet. App. 67, 71 (1997); see also Jandreau v. Nicholson, 492 F.3d 1372   (Fed. Cir. 2007).  

The grant of service connection requires competent evidence to establish a diagnosis and, as in this case, relate the diagnosis to the Veteran's service.  While the record shows that the Veteran was diagnosed with COPD subsequent to service, the preponderance of the evidence is against finding that any such diagnosis is related to any injury or disease in service.  Rather, the evidence establishes a remote post-service onset of this claimed disability.

For the reasons expressed above, the Board finds that a preponderance of the evidence is against the Veteran's claim of entitlement to service connection for COPD, and the claim must be denied. Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990); 38 C.F.R. § 3.102 (2014). 

	Acquired Psychiatric Disorder

The Veteran asserts that he suffers from depression that is related to his service-connected diabetes mellitus or to his COPD.

Service connection may be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2014).  This includes any increase in disability (aggravation) that is proximately due to or the result of a service-connected disease or injury.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either caused or aggravated by a service-connected disease or injury.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

Service treatment records are negative for any diagnosis, complaint, or abnormal finding pertaining to the Veteran's psychiatric health.  On separation examination in February 1976, the Veteran was psychiatrically normal.  

A May 2007 VA treatment record indicates that on major depression pre-screen, the Veteran endorsed having had little interest or pleasure in doing things  as well as having felt down, depressed or hopeless for several days over the previous two weeks.

On VA examination in September 2007, the Veteran's history was reviewed and a full psychological interview was conducted.  The examiner concluded that there was no Axis I diagnosis.  She indicated that the Veteran did not report clinically significant symptoms, and that his social and occupational functioning were not impaired.  She opined that he was not experiencing depression secondary to diabetes mellitus.

A February 2008 VA treatment record indicates that the Veteran presented for a checkup.  On major depression pre-screen, he reported that had not felt bothered by little interest or pleasure in doing things, or by feeling down, depressed, or hopeless over the previous two weeks.  

Having carefully reviewed the record, the Board has concluded that service connection is not warranted for an acquired psychiatric disorder, to include depression.  In this regard, the Board notes that there is no evidence of a psychiatric disorder that is related to service, and the Veteran does not contend that this is the case.  Rather, he asserts that he has depression that is related to a service-connected disability.  

For the purpose of secondary service connection, the Board observes that there is a diagnosis of diabetes mellitus that is subject to service connection.  However, the Veteran has neither produced nor identified competent evidence demonstrating a diagnosis of any acquired psychiatric disorder.  To the extent that the Veteran asserts that he has a current psychiatric disorder that is related to a service-connected disease or injury, the Board observes that he may attest to factual matters of which he has first-hand knowledge, such as subjective complaints, and that his assertions in that regard are entitled to some probative weight.  See Washington.  However, psychiatric examination was negative for a diagnosis of any Axis I psychiatric disorder.  There is no competent evidence that counters the VA examiner's conclusion that no diagnosis is warranted.

In short, there is no evidence of a current acquired psychiatric disorder at any point during the appeal period.  In the absence of proof of a current disability, there can be no valid claim for service connection.  Brammer v. Derwinski, 3 Vet. App. 223 (1992); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be granted unless a current disability exists).  The Court has consistently held that, under the law, a "determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service."  Watson v. Brown, 4 Vet. App. 309 (1993).  This principle has been repeatedly reaffirmed by the Federal Circuit, which has stated that "a veteran seeking disability benefits must establish... the existence of a disability [and] a connection between the veteran's service and the disability."  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).

The grant of service connection requires competent evidence to establish a diagnosis and relate the diagnosis to the Veteran's service.  While the Veteran asserts that he has depression, the record fails to demonstrate a diagnosis of an Axis I psychiatric disorder for which service connection may be granted.  Accordingly, the doctrine of reasonable doubt is not applicable in the instant appeal.  Gilbert; 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (2014). 

      Prostate Condition

The Veteran seeks service connection for a prostate condition as secondary to herbicide exposure.  

A Veteran who "served in the Republic of Vietnam" between January 9, 1962, and May 7, 1975, is presumed to have been exposed during such service to Agent Orange.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  The record in this case confirms that the Veteran served in Vietnam during the pertinent period.  As such, he is presumed to have been exposed to Agent Orange during service.

If a Veteran was exposed to an herbicide agent during active military, naval, or air service, the following diseases shall be service connected if the requirements of 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113 ; 38 C.F.R. § 3.307(d) are also satisfied: AL amyloidosis, chloracne or other acneform diseases consistent with chloracne, Type 2 diabetes mellitus, Hodgkin's disease, ischemic heart disease, all chronic B-cell leukemias, multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).

Notwithstanding the provisions of §§ 3.307, 3.309, if a claim fails to satisfy the criteria for service connection on a presumptive basis due to herbicide exposure, this fact does not preclude an appellant from establishing service connection with proof of actual direct causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Service personnel records confirm that the Veteran served in Vietnam.  Therefore, he is presumed to have been exposed to herbicides while in service.  Service treatment records reflect that on reenlistment examination in August 1959, April 1965, and July 1971, the Veteran's genitourinary system was normal.  
On discharge examination in May 1973, the Veteran's genitourinary system was normal.  He denied frequent or painful urination, kidney stones or blood in the urine, and venereal disease.  On reenlistment examination in April 1974, the Veteran's genitourinary system was normal.  At that time, the Veteran denied frequent or painful urination, kidney stones or blood in the urine, and venereal disease.  On separation examination in February 1976, the Veteran's genitourinary system was normal.  At that time, the Veteran denied frequent or painful urination, kidney stones or blood in the urine, and venereal disease.

Post-service, a VA problem list associated with a May 2007 treatment note indicates a diagnosis of benign prostatic hypertrophy.

On VA examination in September 2007, the Veteran's prostate was normal.  The examiner noted that uroflowmetry was not indicated.

On VA fee basis examination in July 2011, the Veteran's prostate was within normal limits.  

A March 2013 VA problem list includes benign hypertrophy of the prostate without urinary obstruction.  

Upon review of the record, the Board has concluded that service connection for a prostate condition is not warranted.  The Board observes that the competent clinical evidence of record does not show that the Veteran has a prostate disorder that is shown to be associated with Agent Orange exposure.  While the list of diseases associated with Agent Orange exposure includes prostate cancer, it does not include prostatic hypertrophy.  Therefore, the Board finds that the Veteran is not entitled to service connection on the presumptive basis of herbicide exposure.

With respect to the question of direct service connection, the Board notes that there is no indication of any prostate condition during service or for many years following service.  As noted, service treatment records are negative for any abnormal genitourinary findings.  The first indication of prostatic hypertrophy dates to May 2007, more than thirty years following the Veteran's retirement from service.  The record does not otherwise contain any competent evidence relating this claimed disability to service.  

To the extent that the Veteran asserts that he has a prostate condition that is related to service, the Board observes that he may attest to factual matters of which he has first-hand knowledge, such as subjective complaints, and that his assertions in that regard are entitled to some probative weight.  See Washington.  He is competent to report incidents and symptoms in service and symptoms since then.  He is not, however, competent to render an opinion as to the cause or etiology of benign prostatic hypertrophy because he does not have the requisite medical knowledge or training, and because such matters are beyond the ability of a lay person to observe.  See Rucker; see also Jandreau.  

The grant of service connection requires competent evidence to establish a diagnosis and, as in this case, relate the diagnosis to the Veteran's service.  While the record shows that the Veteran was diagnosed with prostatic hypertrophy subsequent to service, the preponderance of the evidence is against finding that any such diagnosis is related to any injury or disease in service, to include exposure to herbicides.  

For the reasons expressed above, the Board finds that a preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a prostate condition, and the claim must be denied. Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application. Gilbert; 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (2014). 


ORDER

Entitlement to service connection for COPD is denied.

Entitlement to service connection for an acquired psychiatric disorder is denied.

Entitlement to service connection for a prostate condition is denied.



____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


